Campbell, J.,
delivered the opinion of the court.
The bill seeks compensation for improvements made on land by complainant, under a belief of title by contract of purchase from the heirs of Robert Matthews, who were supposed to be the owners of the land. The circuit court of the United States for the southern district of Mississippi decreed the title to be in the devisees'of Robert Matthews, and not in his heirs, and.under this decree the land was sold and purchased by appellants, and appellees were turned out of the possession of the land by a writ of assistance, and brought this suit against said purchasers to charge the land with a lien for the payment of the value of improvements made on it by complainants whilst they held it under the contract of sale made by the heirs of Matthews. The bill charges that defendants had notice of their claim and lien for improvements. The answer denies this. There is no evidence on this point except the circumstances that defendants lived within a few miles of the land occupied by complainants. There is evidence of the value of the improvements made by complainants and of the value of the rents.
*377The chancellor struck a balance, and decreed in favor of complainants for what he considered the excess of the value of the improvements over the the rents, and made it a lien on the land, and required it to be paid within twenty days, and if not, ordered a sale of the land. It is well settled by adjudication that, whenever the aid of a court of equity is invoked by the true owner of land against a party lawfully in possession under .a defective title, who has, in good faith, and with a belief of title in himself, made permanent improvements, such owner will be compelled to allow for such improvements. It is not so well settled that the person who has tiras made repairs and improvements can come into a court of chancery as complainant and obtain a decree for them. His right to do so has been a few times affirmed by the courts of this country, and this court may sustain such right in a case deemed proper for its assertion; but in this case the claim is asserted, not against the true owner who has recovered the land,- but against the purchasers at the •sale under the decree of the circuit court of the United States, who in purchasing must be supposed to have paid for the land as it was at the time of the sale, including all improvements on it, and -who are not shown to have had notice of any equity of •complainant, to charge the land with a lien for improvements.
We disapprove the decree and reverse it, and will dismiss the bill.